Citation Nr: 9916709	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision found, in 
pertinent part, that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for residuals of a back injury.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In April 1971, the RO issued a rating decision that 
denied the veteran's claim for service connection for 
residuals of a back injury.  The veteran was notified of this 
decision and his appellate rights that same month, but did 
not file an appeal.

2.  No competent medical evidence has been presented since 
the April 1971 rating decision which is relevant to or 
probative of an aggravation or incurrence of a chronic back 
disorder during the veteran's active duty service and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

1.  The April 1971 rating decision of the RO denying service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's April 1971 rating 
decision denying service connection for residuals of a back 
injury is not new and material, and the veteran's claim for 
service connection for residuals of a back injury has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides:

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. at 145, 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background
 
In April 1971, the RO issued a rating decision that denied 
the veteran's initial claim for service connection for 
residuals of a back injury.  The veteran was notified of this 
decision that same month, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

The specified basis for the disallowance of the veteran's 
claim for service connection for residuals of a back injury 
was that there was no incurrence or aggravation of a chronic 
back disorder during the veteran's active duty service.  The 
April 1971 rating decision concluded that the lumbosacral 
strain incurred by the veteran during his active duty 
service, was "acute and self-terminating."  No residuals of 
a back injury were noted at the time of the veteran's 
discharge from service.  The April 1971 rating decision also 
indicated that the veteran's current back condition, 
diagnosed as increased lumbar lordosis (swayback), was a 
constitutional or developmental abnormality which showed no 
increase in severity as a result of the veteran's active duty 
service.

In August 1976, the RO denied the veteran's first attempt to 
reopen his claim for service connection for residuals of a 
back injury.  The specified basis for this decision was that 
the veteran had failed to submit any new and material 
evidence.

In July 1996, the veteran once more attempted to reopen his 
claim for service connection for residuals of a back injury.  
Pursuant to the development of this claim, the following has 
been retrieved and submitted as new and material evidence: 
(1) various post service medical records, dated January 1995 
through March 1999, from Knoxville Orthopedic and St. Mary's 
Hospital (Item One); and  (2) various statements and 
testimony by the veteran in support of his claim to reopen, 
including his claim to reopen, dated July 1996; notice of 
disagreement, dated November 1996; substantive appeal, VA 
Form 9, dated September 1997; testimony before the RO in 
September 1998; and testimony before the Board in March 1999 
(Item Two).
III.  Analysis

In this case, the Board will consider whether evidence 
submitted since the RO's April 1971 rating decision is new 
and material to reopen the claim.  Since the April 1971 
rating decision, the veteran has submitted essentially only 
two types of evidence: (1) lay evidence consisting of his 
statements and testimony, and (2) post service medical 
records of treatment.

The veteran's own lay statements are not new because they 
merely repeat his claims already decided by the RO.  
Therefore, the Board concludes that the veteran's statements 
in support of his claim to reopen are merely cumulative, and 
not new.  
Additionally, the Board notes that while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of her medical history do not constitute new and material 
evidence sufficient to reopen her claim when this account has 
already been rejected by VA).  

The post service medical evidence submitted by the veteran is 
"new" because this evidence was not before the RO when it 
denied service connection for a back disorder in April 1971.  
The Board now considers whether the identified evidence is 
"material" in the sense of being relevant to and probative 
of the issues at hand in this case.  

In determining the "issues at hand" in this case, the Board 
notes that the RO's April 1971 rating decision denied the 
veteran's claim because he was not shown to have incurred or 
aggravated a chronic back disorder during service.  In this 
regard, the rating decision indicated that the veteran's 
inservice lumbosacral strain was "acute and self-
terminating."  It also indicated that the veteran's lumbar 
lordosis, as diagnosed in a March 1971 VA physical 
examination, was a constitutional or developmental 
abnormality, and not a disability under the law.  
Accordingly, the basis for the RO's April 1971 rating 
decision was that the veteran failed to show incurrence or 
aggravation of a disease or injury in service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates the veteran's current back disorder to an 
injury or disease incurred during his active duty service.  
This evidence consists primarily of records reflecting the 
veteran's current medical condition, including a back 
disorder, in the years following his active duty service, and 
as such they do not relate to the issue at hand.  Although 
the veteran has currently been diagnosed with herniated disc 
at L3 and L4 and spinal stenosis, there is no nexus shown 
between this condition and the veteran's active duty service.  
At the hearing before the Board in March 1999, the veteran 
testified that his physician would not specifically relate 
his current back condition to his active duty service.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the April 1971 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's April 1971 rating decision denying service 
connection for residuals of a back injury remains final.  See 
Hodge v. West, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a back disorder, but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for residuals 
of a back injury, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

